Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing
date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or
in an application for patent published or deemed published under section 122(b),
in which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention.

 Claims 1-9 are rejected under 35 USC 102 (a((2) as being anticipated by Swanson et al (W09712440). 
Regarding to claim 1, as the best construed, Swanson et al discloses the circuit as shown on Figures 1-3 comprising: 
- a substrate (11);
-at least two metal layers (copper plating 16) sequentially stacked on one side of the substrate, each of the at least two metal layers at least comprises a first plane inductor (15), see the paragraph 46-48;
-an unlabeled through hole, which is located between any two neighboring ones of the at least two metal layers ( 16), first plane inductors in different ones of the at least two metal layers are electrically connected through the metal column  (14); wherein a thickness of the through hole is greater than a thickness of each of the at least two metal layers (16), see Figure 1.
-wherein the through hole (14) inherently comprises a metal column.
Regarding o claim 2, wherein the first plane inductors (15) in the different ones of the at least two metal layers are connected in series.
Regarding o claim 3, wherein vertical projections of the first plane inductors (15) in the any two neighboring ones of the at least two metal layers on the substrate are overlapped.
Regarding o claim 4, wherein corresponding overlapped portions of the first plane inductors in the any two neighboring ones of the at least two metal layers have a same current direction. Regarding o claim 5, wherein at least one of the at least two metal layers further comprises a second plane inductor, the second plane inductor is insulated from the first plane inductor, and vertical projection of the second plane inductor and vertical projection of any one of first plane inductors on the substrate are not overlapped.
Regarding o claim 6, wherein the first plane inductor (15) is a plane spiral structure.
Regarding o claim 7, wherein the unlabeled  through hole comprises a metal column.
Regarding o claim 8, further comprising a functional element, the functional element is located between the substrate and a metal layer closest to the substrate: the functional element comprises at least one of a transistor, a diode, a resistor, an inductor, a capacitor, or an acoustic wave device, see the paragraph 5.
Regarding o claim 9, wherein the metal layer is manufactured by an electroplating process. Regarding to claim 10, wherein a material of the substrate is the silicon, see the paragraph 75. 

Response to Applicant’s Arguments

Applicant argues that  Swanson does not disclose that the conduit for electrically conductive means 13 is located between the two dielectric layers 16. Instead, as shown in Fig.1 of Swanson, the vias 14 are placed on dielectric layers 16 and Swanson does not disclose that the vias 14 are located between the two dielectric layers 16. Also, Swanson does not disclose that the conduit for electrically conductive means 13 located between the two dielectric layers 16 is a metal column, and a thickness of the metal column is greater than a thickness of each of the two dielectric layers 16. Swanson does not disclose that the vias 14 located between the two dielectric layers 16 are metal columns, and thicknesses of the metal columns are greater than a thickness of each of the two dielectric layers 16. The arguments are not persuasive. Figure 1 of Swanson clearly shows that the unlabeled holes located on the first and the second metal layers (16). An inherent metal via or column (14) would connect these holes through the metal layers (16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/Primary Examiner, Art Unit 2842